Citation Nr: 0733216	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-35 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic insertional right Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 2004 and 
January 2006 from the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida, which 
granted service connection for chronic insertional right 
Achilles tendonitis and assigned a 10 percent disability 
rating from April 7, 2004.  The veteran filed an appeal as to 
the disability rating assigned.  

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
the hearing is associated with the veteran's claims folder.  

In a June 2007 statement, the veteran raised the issue of 
entitlement to service connection for a nerve disability of 
the left hip.  This issue is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his June 2007 hearing, the veteran testified 
that his service-connected Achilles tendonitis had increased 
in severity since the time of his last examination. He 
indicated that he now had tingling and instability.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran's medical reports show complaints of pain and the 
last examination afforded the veteran for his Achilles 
tendonitis disability occurred in July 2004.  Accordingly, an 
additional VA examination to determine the extent of any 
current severity of his Achilles tendonitis disability is 
warranted.

At the hearing before the Board in July 2007, the veteran 
reported that he received treatment for the right ankle 
disability at the VA outpatient clinics in Orlando and 
Sanford.  He stated that he recently received treatment for 
the right ankle and Achilles tendon disability at the VA 
outpatient clinic in Orlando.  He reported that in June 2007, 
he received a cortisone shot in the right ankle.  Also, in an 
April 2006 statement, the veteran reported that he had 
undergone a Magnetic Resonance Imaging (MRI) of the right 
ankle on April 13, 2006, at Boston Diagnostic Imaging in 
Orlando.   

Review of the record shows that the RO obtained VA treatment 
records from the Orlando and Sanford VA clinics dated from 
March 2004 to February 2007.  The Board finds that the RO/AMC 
should obtain the VA treatment records from the VA medical 
facilities in Orlando and Sanford for treatment of the right 
ankle and Achilles tendon disability dated from February 
2007.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The RO/AMC should also contact the veteran and ask the 
veteran to provide the office address for Boston Diagnostic 
Imaging in Orlando and provide the appropriate authorizations 
so the records of the MRI of the right ankle can be obtained.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
address for Boston Diagnostic Imaging in 
Orlando.  After obtaining the necessary 
release, obtain all medical records 
showing treatment for the right ankle 
including all MRI reports.  If no records 
are available, documentation stating such 
should be incorporated into the claims 
file.

2.  Obtain all records of the veteran's 
treatment of the right ankle and Achilles 
tendon disability from the VA medical 
facilities in Orlando and Sanford dated 
from February 2007 and incorporate them 
into the veteran's claims file.   

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination.  
The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies, to include 
X-rays and other diagnostic procedures 
deemed necessary, should be conducted.  
The orthopedist should describe in detail 
all symptoms reasonably attributable to 
service-connected right ankle and 
Achilles tendonitis and its current 
severity.  The examiner should indicate 
whether the veteran has symptoms are best 
described as slight, moderate, or severe.  
The examiner should conduct range of 
motion testing (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He/she should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

In addition, the examiner should indicate 
whether, and to what extent, the veteran 
likely experiences functional loss due to 
pain, and/or any of the other symptoms 
noted above, during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also render an 
opinion as to the effect, if any, on the 
veteran's current level of occupational 
impairment.  

4.  Readjudicate the issue on appeal.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

